DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taniguchi et al (9,503,616).
Regarding claims 1 and 15 Taniguchi discloses
An optical system for receiving an optical signal, the optical system comprising a pupil (note col. 6 lines 44-50, optical system and cites pupil), 
 	A Bayer matrix located in an image focal plane of the optical system (note fig. 3, col. 6 lines 20-30, cites Bayer matrix),
 	the Bayer matrix comprising a reference optical filter and eight optical filters adjacent to the reference optical filter, wherein the reference optical filter is configured to eliminate or attenuate, in the received optical signal, a first wavelength band and to allow through, in the received optical signal, a second wavelength band (note fig. 3 shows Bayer matrix with color filters),
 	a phase mask arranged on the pupil and configured to project at least 98% of the optical signal energy carried in the first wavelength band and 98% of the optical signal energy carried in the second wavelength band selectively onto the reference optical filter and onto at least one of the adjacent optical filters which is configured to allow through, in the received optical signal, the first wavelength 
band (note fig. 3 and col. 6 and 21-30, phase difference detection).

Regarding claims 2 Taniguchi discloses,
 	Wherein the phase mask is configured to project at least 98% of said energy selectively onto the reference optical filter and two of the adjacent optical filters, and wherein each of the two adjacent optical filters is configured to allow through, in the received optical signal, the first wavelength band and to eliminate or attenuate, in the received optical signal, the second wavelength band (note col. 6 lines 19-30, phase difference detection describes the projection and received optical filters).

Regarding claim 3 Taniguchi discloses,
 	Wherein at least 49% of said energy is projected onto the reference optical filter and wherein at most 24.5% of said energy is preferably projected onto each of the two adjacent optical filters (note col. 6 lines 19-30).

Regarding claim 4 Taniguchi discloses,
 	Wherein the phase mask has a planar surface and comprises a boss having a triangular prism protruding from the planar surface (note col. 3 lines 15-20, cites a prism).

Allowable Subject Matter
Claims 5-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter for dependent claims 5 and 9.
Regarding claim 5 prior art could not be found for the features wherein the phase mask is configured to project at least 98% of said energy selectively onto the reference optical filter and four of the adjacent optical filters, and wherein each of the four adjacent optical filters is configured to allow through, in the received optical signal, the first wavelength band.  These features in combination with other features could not be found in the prior art.  Claims 6-8 depend on claim 5.  Therefore are also objected.
Regarding claim 9 prior art could not be found for the features wherein the phase mask is configured to project at least 98% of said energy selectively onto the reference optical filter and the eight adjacent optical filters.  These features in combination with other features could not be found in the prior art.  Claims 10-14 depend on claim 9.  Therefore are also objected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
May 7, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664